Citation Nr: 1029017	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin condition, to 
include Grover's disease and Morgellon's disease. 

2. Entitlement to service connection for malignant melanoma. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1958 to August 1960. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which denied service connection for Grover's disease, 
Morgellons disease and malignant melanoma. 

In January 2009 an RO hearing was held; the transcript is of 
record. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he was assigned to Camp Lejeune, North 
Carolina, for two weeks beginning in August 1958 for field 
medical service school.  Navy personnel records include an 
October 1958 letter for completion of a course of instruction in 
combat and field medicine at the Marine Corps base at Camp 
Lejeune, North Carolina.  The Board finds as fact that the 
Veteran was at Camp Lejeune during the claimed two week time 
period. 

Additional development is necessary.  Specifically, the Veteran 
should be afforded a VA examination.   VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran contends that while at Camp Lejeune he was exposed to 
a toxic water supply which was a factor in causing his malignant 
melanoma and skin conditions. 
In support of his claim the Veteran submitted two letters from 
his treating physicians which indicate that the his conditions 
are possibly related to his service; however neither of the 
opinions are definitive and further medical evidence is needed. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule a VA examination with a 
dermatologist to determine the nature and 
etiology of any current skin conditions, to 
include Grover's disease and Morgellon's 
disease.  The claim file should be 
reviewed in conjunction with the 
examination.  

The dermatologist should specifically 
address the medical opinions of record. 

After reviewing the record, the 
dermatologist should express an opinion as 
to whether it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the Veteran's skin conditions 
are related to his two weeks at Camp 
Lejeune or otherwise related to active 
service.  

2.  Schedule a VA examination with an 
oncologist to determine the nature and 
etiology of any current malignant melanoma.  
The claim file should be reviewed in 
conjunction with the examination.  

The oncologist should specifically address 
the medical opinions of record. 

After reviewing the record, the oncologist 
should express an opinion as to whether it 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran's malignant melanoma is related 
to his two weeks at Camp Lejeune or 
otherwise related to active service.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



